DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 11/10/2022. This action is made Final.
B.	Claims 1-20 remain pending.
C.	Claims 3-4, 11 and 17 are allowed. 
 

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1,2, 5-10, 12-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Preston, Jon A. et al. NPL : “An Efficient Synchronous Collaborative Editing System Employing Dynamic Locking of Varying Granularity in Generalized Document Trees.” Published 2006 on IEEE.
Jon A. Preston and Sushil K. Prasad
Department of Computer Science
Georgia State University
Atlanta, GA USA
1-4244-0429-0/06/$20.00 ©2006 IEEE



As for claims 1, 9 and 15. A system and corresponding method of claim 9 and product of claim 15 for editing files stored on a content server comprising: a content server coupled over a network to a computing device (Section I introduction describes a computing environment where we have clients connected to a server storing files for access for collaboration to make edits); and

a sync interface configured to enable access to the content server (Section I; set of CES algorithms that coordinate synchronous access to a shared document using locks that grow and shrink dynamically to accommodate users’ write requests);

wherein the content server is configured to receive through the sync interface a request from a sync agent deployed on a client computing device for a content stored at the content server, and to provide through the sync interface the content to the sync agent in response to the request (Section A users action within the system can allow for editing on the Collaborating Editing System for multiple users, section E: For example, if a collaborative editing session included five users, U = {u1, u2, u3, u4, u5}, where u1 was editing Section 1, u2 was editing Section 2, u3 and u4 were viewing Section 1, and u5 was viewing Section 2, this would be stored in the n-ary tree, shown in Figure 3); and

wherein the content server is configured to receive through the sync interface a change request from the sync agent indicative of an operation performed by an application on the client computing device, the operation performed on the content stored in a cache of the client computing device, and to change the content stored at the content server responsive to the change request by performing edits on the content stored at the content server corresponding to the operation performed by the application on the content stored in the cache of the client computing device (section IV system caches from each client connected within the network whom is accessing the same document the client cache stored locally and only distributes based upon one of four actions performed by the user).

 	1. The writer makes a change and there are readers within the subsection, selectively multicasting to all readers within the subsection 
2. Another user enters a document section as a reader, sending this cached subsection’s contents to the new reader 
3. Demotion occurs and the cache on the now unowned section(s) must be flushed, sending the modified subsection’s contents to the server 
4. A user changes position within the document or leaves the CES, releasing the lock and sending the subsection’s contents to the server.


As for claims 2, 10 and 16. The system of claim 1 and corresponding method of claim 9 and product of claim 15, wherein the content server is configured to deploy the sync agent to the client computing device (fig. 8, section IV depict and describe use of agents and their behaviors on the system for sending commands for editing a content file hosted on server).


As for claims 5, 12 and 18. The system of claim 1 and corresponding method of claim 9 and product of claim 15, wherein the content server changing the content stored at the content server responsive to the change request synchronizes the content stored at the content server with the content stored in a cache of the client computing device (section B states Rather than locking the entire document, lock granularity is adjustable, ranging from the entire document (ownership marked at the root of the tree) to an atomic level (ownership marked at a leaf node in the tree). The size of a subsection is not specified within our algorithms, thus it is scalable to accommodate the semantic structure of the document being edited).

As for claims 6. The system of claim 1, wherein the content server locks the content at the content server when the content is requested by the sync agent (Section A, users action with the system wherein portion of the document is locked on the server for editing).

As for claims 7, 13 and 19. The system of claim 1 and corresponding method of claim 9 and product of claim 15, wherein the content server configured to maintain an identifier for the content; and wherein the content server is configured to generate a new identifier corresponding to the content in response to the change request and to return the new identifier to the sync agent in response to the change request (fig. 2 and section D mentions a coloring technique that denotes for explanation purposes that various levels of grey can denote levels of ownership and edit controls per nodes of a document wherein as discussed a document can be pieced into hierarchical nodes as shown in fig. 1).

As for claims 8, 14 and 20. The system of claim 7 and corresponding method of claim 13 and product of claim 19, wherein the new identifier includes both a node identifier and a version number for the content (Figure 2 shows content file separated into nodes wherein users can operated under specific notes to edit, one user could edit a higher node while other user can edit a lower node simultaneously. Section F. Versioning is not specifically mentioned as terminology but functionality is same as different cache of the same content is stored where a local cache receives edits while a content sub portions of a tree of nodes are locked, wherein local cache saves these locally a one version versus a another version on the server and based upon ownership of said content file when a server update passes control to the user whom made edits that are stored locally this version of the file can be used to update master file and change its version to the current users version of the file).


(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive. 
After careful review of the current claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited reference(s) the Examiner respectfully disagrees with the Applicant for at least the reasons provided below:
A1.	Applicant argues that Preston does not teach the following limitations: 

“A.	a sync interface configured to enable access to the content server;

B.	wherein the content server is configured to receive through the sync interface a request from a sync agent deployed on a client computing device for a content stored at the content server, 

C.	and to provide through the sync interface the content to the sync agent in response to the request; 

D.	and wherein the content server is configured to receive through the sync interface a change request from the sync agent indicative of an operation performed by an application on the client computing device, 

E.	the operation performed on the content stored in a cache of the client computing device, 

F.	and to change the content stored at the content server responsive to the change request by performing edits on the content stored at the content server corresponding to the operation performed by the application on the content stored in the cache of the client computing device.”

 	

R1.	Examiner does not agree with this assessment.
A.	Claim limitation is interpreted as “a generic communication interface to access a server (local/remote)”. Preston teaches in Section I within the introduction which describes a computing environment where we have clients connected to a server storing files for access for collaboration to make edits; this connection that is mentioned is related to the generic interface claimed within the limitation.

B.	Claim limitation is interpreted as “server was configured by arbitrary user to receive communication from a specific module called “sync agent” on the client device (which is not to say the server does not reside). Preston teaches in Section I further that a set of CES algorithms that coordinate synchronous access to a shared document using locks that grow and shrink dynamically to accommodate users’ write requests. This communication equates to the same communication between client and server as mentioned in the limitation.

C. Claim limitation is interpreted as “using a module called “sync agent” to pass communication to a designated area of the client device/application (e.g. if scenario of client and server reside on same machine). As mentioned in B above a set of CES algorithms is equivalent to the functionality of a “sync agent” for this given scenario of understanding of the claim limitation in that it hands communication request, processes and route to appropriate area of the client.

D.	Claim limitation is interpreted as “sever receives a communication labeled  as “change request” that traverses through the “sync agent”; wherein the change request is related to an application running on the client. Preston gives many examples of communication from an application to be passed to a server for processing. Focusing on one example: “Section A users action within the system can allow for editing on the Collaborating Editing System for multiple users, section E: For example, if a collaborative editing session included five users, U = {u1, u2, u3, u4, u5}, where u1 was editing Section 1, u2 was editing Section 2, u3 and u4 were viewing Section 1, and u5 was viewing Section 2, this would be stored in the n-ary tree, shown in Figure 3.

E.	Claim limitation is interpreted as “client device has a generic cache which is a common component commonly found within client environments; the cache functions as a normal cache (temporarily hold data). Preston teaches in Section IV system caches from each client connected within the network whom is accessing the same document the client cache stored locally and only distributes based upon one of four actions performed by the user.

F.	Claim limitation is interpreted as “the change request that came from an arbitrary application residing on the client device has now finished processing on by the server through communication means”. As discussed above Preston demonstrated the same computer environment and communication means to process such requests from an application on a client device. The following is a workflow of Preston:
1. The writer makes a change (change stored in a cache) and there are readers within the subsection, selectively multicasting to all readers within the subsection 
2. Another user enters a document section as a reader, sending this cached subsection’s contents from 1 to the new reader. 
3. Demotion occurs and the cache on the now unowned section(s) must be flushed, sending the modified subsection’s contents to the server. 
4. A user changes position within the document or leaves the CES, releasing the lock and sending the subsection’s contents to the server through communication means for permanent storage.

Examiner hopes to clarify to the Applicant that the claims as written do not overcome the prior art and require amendments that highlight the novelties sought to be protected as they are not clearly identified within the claim limitations of present time.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        December 16, 2022